Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 06/15/2020.  
The information disclosure statement/s (IDS/s) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 06/15/2020 are objected.
Claims 1-15 are pending and have been examined.

Claim Objection
Claim 2 is objected to because of the following informalities:  It appears that “at least one sensor” physically mountable on a housing of the electrical device; “at least one sensor” physically mountable on a cooling unit of the electrical device; and “at least one sensor” physically mountable in proximity of the electrical device” should be “first sensor” physically mountable on a housing of the electrical device; “second sensor” physically mountable on a cooling unit of the electrical device; and “third sensor” physically mountable in proximity of the electrical device”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snelling 
(U.S. 6,568,263 B1).

In re to claim 1, Snelling discloses a system (i.e. fig. 2) for predicting performance of an electrical device filled with fluid (i.e. 22, fig. 2, see the Abstract and col. 4, lines 62-65) the system comprising: a sensing unit (i.e. 14) configured to record temperature data associated with at least an ambient environment surrounding the electrical device and with fluid filled in the electrical device at pre-determined locations on and around the electrical device (i.e. see col. 5, lines 29-48); and a fluid level estimation system in communication with the sensing unit, the fluid level estimation system configured to predict a level of the fluid inside the electrical device based on the temperature data (i.e. fluid levels estimations indicated as 20a, 20b, 20c sensed by sensor 14 and data stored in the memory device 15 and logic circuit compares the data stored at different times see col. 5, lines 36-47).
In re to claims 2 & 3, Snelling discloses the system (i.e. fig. 2, see the Abstract and col. 4, lines 62-65) of claim 1, wherein the sensing unit (i.e. 14) comprises: at least one sensor (i.e. 14) physically mountable on a housing of the electrical device (i.e. 30, fig. 3 see col. 5, lines 57-66).
at least one sensor physically mountable on a cooling unit of the electrical device; and at least one sensor (i.e. 19, fig. 5, see col. 7, lines 14-29) physically mountable in proximity of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snelling
(U.S. 6,568,263 B1) in view of AAPA.  

In re to claim 9, Snelling discloses an electrical device (i.e. 22, fig. 2, see the Abstract and col. 4, lines 62-65) comprising: a housing (i.e. 31, see fig. 2); the system configured to predict performance of the electrical device filled with fluid (i.e. 22, fig. 2, see the Abstract and col. 4, lines 62-65).  Except, Wang fails to explicitly disclose that a core positioned inside the housing, wherein the core is at least partially immersed in a fluid; at least one cooling unit connected to the housing, the at least one cooling unit configured to cool the fluid; and a system deployed on and around the electrical device. Whereas, AAPA teach that a core (i.e. 103, fig. 1) positioned inside the housing (i.e. 101), wherein the core is at least partially immersed in a fluid (i.e. 106); at least one cooling unit (i.e. 105) connected to the housing (i.e. 101), the at least one cooling unit configured to cool the fluid; and a system deployed on and around the electrical device filed with fluid (i.e. see fig. 1 and para. [0004]).

In re to claims 10 and 11, Snelling discloses an electrical device (i.e. 22, fig. 2, see the Abstract and col. 4, lines 62-65) according to claim 9, wherein the system comprises: a sensing unit (i.e. 14) configured to record temperature data associated with an ambient environment surrounding the electrical device (i.e. 22) and with fluid filled in the electrical device at pre-determined locations on and around the electrical device (i.e. such as fluid levels 20a, 20b and 20c in the vessel 30 around the electronic device 22, see fig. 2 and col. 4, lines 62-66 and col. 5, lines 36-43); and a fluid level estimation system in communication with the sensing unit (i.e. 14), the fluid level estimation system (i.e. 22) configured to predict a level of the fluid inside the electrical device based on the temperature data (i.e. see col. 5, lines 29-47, col. 7, lines 6-13 and col. 8, lines 33-46); wherein the electrical device (i.e. 22) is a fluid cooled electrical device (i.e. the device is immersed in the vessel 30 filled with fluid for cooling, see fig. 2 and col. 7, lines 30-67).  
Allowable Subject Matter
Claims 4-8 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a feature vector generation module configured to generate feature vectors for one or more temperatures of the fluid, using a reference temperature of the fluid and the 
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “generating feature vectors for one or more temperatures using reference temperatures and the ambient temperature; and predicting a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 5-8, claims 5-8 depend from claim 4, thus are also allowed for the same reasons provided above.  
In re to claims 13-15, claims 13-15 depend from claim 12, thus are also allowed for the same reasons provided above.        
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839